DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings should be purely black and white.  The current photos submitted are difficult to see the different elements.
  The drawings are objected to because in particular Fig. 11A does not contain any labels and it is difficult to see the dimensions provided in the image.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11-16, 18-22 and 25are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Toly (US 20120034587).
In regards to claim 1, Toly discloses, “An anatomical model (Fig. 7 shows the anatomical model, para. 61 discussing the body model) comprising: a plurality of simulated bodily structures (Fig. 7 shows the anatomical model comprising a plurality of different organs and body structures such as a trachea, 148, ribs, 154, intestines, 122, para. 61-63 discussing the surgical trainer device, 100), the plurality of simulated bodily structures comprising: a thorax (Fig. 7 the chest portion of the device ranging from the trachea, 148, to the rib area, 154, the chest area is known as the thorax) comprising an internal cavity (para. 77 discussing the chest cavity, which would be the internal cavity which includes the lungs, 158, and heart, 164), an outermost surface (para. 80 discussing the mannequin system contains an rib cover, 156 which is understood to the muscle layer that covers and protects the ribs) and a plurality of ribs (Fig. 8 showing the plurality of ribs, 158); at least one membranous layer (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model), wherein said at least one membranous layer is affixed to the outermost surface of said thorax (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model, para. 77 discussing the intercostal muscle layer, 140 which is placed across the chest area, this layer is part of the sub-membranous layer which covers the thoracic area and is understood to be part of the simulated human tissue cover 200, and attaches to the outer most piece the rib cover, 156); and a heart (Fig. 8 drawing label 164 the simulated heart) comprising a pericardial sac (Fig. 8 drawing label 162 the pericardium) that substantially surrounds the heart (para. 82 discussing the simulated heart which is placed in the interior of the rib cage and contains a pericardium surrounding the heart), wherein said heart is located within said internal cavity and is affixed to the internal cavity (para. 82 discussing the heart bloc, 161, is placed in the interior portion of the rib cage, 154, otherwise known as inside the chest cavity).”
In regards to claim 2, Toly discloses, “The system of claim 1, further comprising: at least one lung within the internal cavity (Fig. 8 drawing label 158, para. 81 the lungs are placed in between the rib area), wherein the lung comprises at least one bronchus operably connected to the at least one lung (para. 81 the bronchial/trachea tube 148 is connected to the lungs, the bronchial portion would be the bottom half of the tube the piece that actually connects to the lung device (not shown); and a trachea within the internal cavity (Fig. 7 drawing label 148, para. 78 discussing the plastic tube used to model the human trachea, this extends to the internal cavity portion of the anatomical model), wherein the trachea operably connects to the at least one bronchus (para. 81 discusses the bronchial/tracheal tube 148, under broadest reasonable interpretation the plastic tube, 148 is understood to be the tracheal tube, 148, on the top portion and then when it branches to connect to the lungs (not shown) the branch and connection portions are understood to be the bronchial portions)
In regards to claim 4, Toly discloses, “The model of claim 1, wherein said at least one simulated membranous layer comprises a skin layer (Fig. 2 drawing label 222 the skin layer)  and a subcutaneous layer (Fig. 2 drawing label 206, para. 67 discusses the outer layer skin, 222 will have an underlying layer of subcutaneous fat 206 and other subcutaneous layers which under broadest reasonable interpretation are understood to be the layers under the skin).”
In regards to claim 5, Toly discloses, “The model of claim 4, wherein said subcutaneous layer comprises an adipose layer (para. 67 discussing the subcutaneous fat layer, 206, this subcutaneous fat under broadest reasonable interpretation is understood to be the adipose tissue).”
In regards to claim 6, Toly discloses, “The model of claim 4, wherein said at least one simulated membranous layer further comprises a muscle layer (para. 69 discussing under the skin layer there is a muscle layer 212).”
In regards to claim 7, Toly discloses, “The model of claim 4, wherein said at least one simulated membranous layer comprises an adipose layer and a muscle layer (para. 60 discussing the system containing sub-membranous tissue such as fat and muscle, Fig. 2 shows the skin layer 222, and the multiple sub-membranous layers including the muscle layer, 212, and the fat layer 206).”
In regards to claim 8, Toly discloses, “The model of claim 4, wherein the skin layer is about 1 mm thick (para. 66 discussing that the skin layer is 2mm thick, under broadest reasonable interpretation this would read on about 1mm thick).”
In regards to claim 11, Toly discloses, “The model of claim 7, wherein said skin layer is adhered to said adipose layer (Fig. 2 shows the skin layer 222 and then under the skin attached is the fat layer, 206), and wherein said adipose layer is adhered to the muscle layer (para. 68-70 the fat layer, 206, is attached to the muscle layer, 212 using the rectus sheath connective tissue layers, 226).”
In regards to claim 12, Toly discloses, “The model of claim 4, wherein said skin layer is adhered to a first surface of the subcutaneous layer (para. 67 discussing the skin layer, 222, attaches to the fat layer, 206), and wherein a second surface of said subcutaneous layer is adhered to the muscle layer (para. 77 discussing the intercostal muscle layer, 140 which is an additional layer of muscle placed over the chest cavity, this is understood to attach to the simulated tissue layer that covers the mannequin system, para. 65 discusses the simulated human tissue used to cover the mannequin), wherein said muscle layer is adhered to the outermost surface of said thorax (para. 77 the intercostal muscle layer, 170, attaches to the chest cavity).”
In regards to claim 13, Toly discloses, “The model of claim 1, further comprising an intercostal space between each of said plurality of ribs each of which is substantially the same as an intercostal space between each of a plurality of ribs of an infant human of about 0.5 kg to about 3.5 kg (para. 80 discusses the rib cage 154 being made of a unitary construction of thermoplastic, which under broadest reasonable interpretation is understood that the intercostal space between each of the ribs is the same, para. 61 discusses the anatomical model may represent the size of a small child or infant, under broadest reasonable interpretation it would be understood that the chest diameters and the space between the ribs would be similar to that of an infant).”
In regards to claim 14, Toly discloses, “The model of claim 1, wherein the pericardial sac is configured to contain a fluid in a space formed between the innermost surface of the (para. 82 discussing the pericardial sac is filled with simulated blood, para. 86 the trainer enables the user to practice pericardiocentesis the process of removing fluid when too much fluid builds up in the pericardial sac).”
In regards to claim 15, Toly discloses, “An anatomical model (Fig. 7 shows the anatomical model, para. 61 discussing the body model)  comprising: a plurality of simulated bodily structures (Fig. 7 shows the anatomical model comprising a plurality of different organs and body structures such as a trachea, 148, ribs, 154, intestines, 122, para. 61-63 discussing the surgical trainer device, 100), the plurality of simulated bodily structures comprising: a thorax (Fig. 7 the chest portion of the device ranging from the trachea, 148, to the rib area, 154, the chest area is known as the thorax) comprising an internal cavity (para. 77 discussing the chest cavity, which would be the internal cavity which includes the lungs, 158, and heart, 164), an outermost surface (para. 80 discussing the mannequin system contains an rib cover, 156 which is understood to the muscle layer that covers and protects the ribs) and a plurality of ribs (Fig. 8 showing the plurality of ribs, 158); at least one membranous layer (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model), wherein said at least one membranous layer is affixed to the outermost surface of said thorax (para. 65 discussing the simulated human tissue 200 which is overlaid the whole anatomical model, para. 77 discussing the intercostal muscle layer, 140 which is placed across the chest area, this layer is part of the sub-membranous layer which covers the thoracic area and is understood to be part of the simulated human tissue cover 200, and attaches to the outer most piece the rib cover, 156); at least one lung within the internal cavity (Fig. 8 drawing label 158, para. 81 the lungs are placed in between the rib area), wherein the lung comprises at least one bronchus operably connected to the at least one lung (para. 81 the bronchial/trachea tube 148 is connected to the lungs, the bronchial portion would be the bottom half of the tube the piece that actually connects to the lung device (not shown)); and a trachea within the internal cavity (Fig. 7 drawing label 148, para. 78 discussing the plastic tube used to model the human trachea, this extends to the internal cavity portion of the anatomical model), wherein the trachea operably connects to the at least one bronchus (para. 81 discusses the bronchial/tracheal tube 148, under broadest reasonable interpretation the plastic tube, 148 is understood to be the tracheal tube, 148, on the top portion and then when it branches to connect to the lungs (not shown) the branch and connection portions are understood to be the bronchial portions).”
In regards to claim 16, Toly discloses, “The model of claim 15, further comprising a heart (Fig. 8 drawing label 164 the simulated heart) comprising a pericardial sac (Fig. 8 drawing label 162 the pericardium) that substantially surrounds the heart (para. 82 discussing the simulated heart which is placed in the interior of the rib cage and contains a pericardium surrounding the heart), wherein said heart is located within said internal cavity and is affixed to the internal cavity (para. 82 discussing the heart bloc, 161, is placed in the interior portion of the rib cage, 154, otherwise known as inside the chest cavity).”
In regards to claim 18, Toly discloses, “The model of claim 15, wherein said at least one simulated membranous layer comprises a skin layer (Fig. 2 drawing label 222 the skin layer) and a subcutaneous layer (Fig. 2 drawing label 206, para. 67 discusses the outer layer skin, 222 will have an underlying layer of subcutaneous fat 206 and other subcutaneous layers which under broadest reasonable interpretation are understood to be the layers under the skin)
In regards to claim 19, Toly discloses, “The model of claim 18, wherein said subcutaneous layer comprises an adipose layer (para. 67 discussing the subcutaneous fat layer, 206, this subcutaneous fat under broadest reasonable interpretation is understood to be the adipose tissue).”
In regards to claim 20, Toly discloses, “The model of claim 18, wherein said at least one simulated membranous layer further comprises a muscle layer (para. 69 discussing under the skin layer there is a muscle layer 212).”
In regards to claim 21, Toly discloses, “The model of claim 18, wherein said at least one simulated membranous layer comprises an adipose layer and a muscle layer (para. 60 discussing the system containing sub-membranous tissue such as fat and muscle, Fig. 2 shows the skin layer 222, and the multiple sub-membranous layers including the muscle layer, 212, and the fat layer 206).”
In regards to claim 22, Toly discloses, “The model of claim 18, wherein the skin layer is about 1 mm thick (para. 66 discussing that the skin layer is 2mm thick, under broadest reasonable interpretation this would read on about 1mm thick).”
In regards to claim 25, Toly discloses, “The model of claim 18, wherein said skin layer is adhered to a first surface of the subcutaneous layer (para. 67 discussing the skin layer, 222, attaches to the fat layer, 206), and wherein a second surface of said subcutaneous layer is adhered to the muscle layer (para. 77 discussing the intercostal muscle layer, 140 which is an additional layer of muscle placed over the chest cavity, this is understood to attach to the simulated tissue layer that covers the mannequin system, para. 65 discusses the simulated human tissue used to cover the mannequin), wherein said muscle layer is adhered to the (para. 77 the intercostal muscle layer, 170, attaches to the chest cavity).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toly (US 20120034587), as applied to claims 2 and 16 above, in further view of Gillies et al. (US 20130108999).
In regards to claim 3, the system of Toly discloses the above mentioned, but fails to disclose, “wherein said model comprises two lungs each of which is located on opposing sides of the heart.” Gillies teaches, “wherein said model comprises two lungs each of which is located on opposing sides of the heart (Fig. 4 showing the chest model, 400, wherein the lungs 420 and 430, are on each side of the heart, 440, para. 66 discusses the in vitro model of the chest system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the 
In regards to claim 17, the system of Toly discloses the above mentioned, but fails to disclose, “wherein said model comprises two lungs each of which is located on opposing sides of the heart.” Gillies teaches, “wherein said model comprises two lungs each of which is located on opposing sides of the heart (Fig. 4 showing the chest model, 400, wherein the lungs 420 and 430, are on each side of the heart, 440, para. 66 discusses the in vitro model of the chest system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having the placement of the heart in between the lungs, as taught by Gillies, with anatomical model of Toly, for the purpose of creating a training system which simulates the correct anatomical location of the bodily organs. 
Claims 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toly (US 20120034587), as applied to claims 5, 6, 19, and 20 above, in further view of Black et al. (US 20150031008).
In regards to claim 9, Toly discloses the above mentioned, but fails to disclose, “wherein said adipose layer is between 0.5 mm and 5.0 mm thick (para. 43 discussing the fat layer 44 is approximately 1mm thick)
In regards to claim 10, Toly discloses the above mentioned, but fails to disclose, “wherein said muscle layer is about 1 mm thick.”  Black teaches, “wherein said muscle layer is about 1 mm thick (para 43 discussing the muscle layer, 48 being about 1mm thick).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thickness of the adipose tissue, as taught by Black, with anatomical model of Toly, for the purpose of creating a training system which simulates an anatomically correct estimate of muscle tissue in the body at the subcutaneous layers.
In regards to claim 23, Toly discloses the above mentioned, but fails to disclose, “wherein said adipose layer is between 0.5 mm and 5.0 mm thick (para. 43 discussing the fat layer 44 is approximately 1mm thick).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thickness of the adipose tissue, as taught by Black, with anatomical model of Toly, for the purpose of creating a training system which simulates an anatomically correct estimate of adipose tissue in the body at the subcutaneous layers. 
In regards to claim 24, Toly discloses the above mentioned, but fails to disclose, “wherein said muscle layer is about 1 mm thick.”  Black teaches, “wherein said muscle layer is about 1 mm thick (para 43 discussing the muscle layer, 48 being about 1mm thick).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thickness of the adipose tissue, as taught by Black, with anatomical model of Toly, for the purpose of creating a training system which simulates an anatomically correct estimate of muscle tissue in the body at the subcutaneous layers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Podolsky et al. (US 20170358248) teaches of a neck model system which contains a trachea and a plurality of muscles.
Rios et al. (US 20120015337) teaches of a model of a human face containing a plurality of tissue layers. 
Hendrickson et al. (US 20120015337) teaches of a simulated body tissue layer containing a plurality of layers of tissues including the subcutaneous layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/L.D.V/Examiner, Art Unit 3715

/JAMES B HULL/Primary Examiner, Art Unit 3715